Citation Nr: 1219537	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  09-11 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for hearing loss disability.

2.  Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran served on active duty from June 2004 to November 2005, and reportedly was ordered back to active duty in 2010; he also has additional Army National Guard service.  He was awarded the Combat Infantryman's Badge, among other decorations. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in February 2011 for further development.  A review of the record shows that the RO has complied with all remand instructions by obtaining VA treatment records, documenting that the search for service treatment records from 2010 yielded negative results, scheduling the Veteran for VA examinations for bilateral hearing loss and right knee disability, and issuing a supplemental statement of the case.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  There is no current medical diagnosis of hearing loss disability.
	
2.  There is no current medical diagnosis of right knee disability.


CONCLUSIONS OF LAW

1.  Hearing loss disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Right knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters dated in January 2008 and April 2008.  Altogether, the notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

VA has obtained service and VA treatment records, assisted the Veteran in obtaining evidence, and afforded the Veteran a VA audiological examination in June 2008.  Per the Board's February 2011 remand, the RO scheduled another VA audiological examination and a VA examination for the Veteran's right knee disability.  However, the Veteran cancelled both VA examinations.  A May 2011 note from the Appeals Management Center (AMC) documents several unsuccessful attempts to contact the Veteran via telephone.  The AMC could not determine why the Veteran had refused the examination location.  A February 2012 supplemental statement of the case informed the Veteran of the failure to report for the examination; the Veteran has not responded or otherwise furnished any reasons for failing to attend the examination.  In a May 2012 letter, the representative acknowledged the Veteran's failure to report for the examinations, but no explanation was provided.  To date, neither the Veteran nor his representative has provided good cause for cancelling the most recent appointments.  Consequently, another VA examination will not be scheduled, and the claim will be adjudicated based on the evidence of record.  See 38 C.F.R. § 3.655.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

Laws and Regulations

The issues before the Board involve claims of entitlement to service connection hearing loss and right knee disability.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).   Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

I.  Hearing Loss

Sensorineural hearing loss (organic disease of the nervous system) may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.


Service treatment records show that on the authorized audiological evaluation in October 1999, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
10
5
5
10
10

On a November 2005 report of medical assessment, the Veteran listed hearing loss as one of his health concerns.

On the authorized audiological evaluation in May 2006, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
15
LEFT
5
10
5
10
10

On an October 2006 report of medical history, the Veteran indicated by filling in the appropriate circle that he had a past/current history of hearing loss or wearing a hearing aid.  Upon clarification, the Veteran specified hearing loss.  

When the Veteran was afforded a VA examination in June 2008, he reported that while in the military, he was exposed to mortars, tanks, rifles, machine guns, aircrafts, improvised explosive devices (IED), etc.  Hearing protection was used when possible.  Occupational noise included mechanic-shop tools, trucks and various equipment.  Hearing protection was used.  Recreational noise included hunting and lawn tools.  No hearing protection was used.  

On the authorized audiological evaluation in June 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
05
10
15
LEFT
10
10
10
10
20

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 in the left ear.  The VA examiner stated that the Veteran's hearing acuity was within normal limits bilaterally and the claims file was not available for review.  The VA examiner stated that it is not known if the Veteran's hearing acuity had changed during service and that an opinion regarding hearing acuity could not be made at the time of the examination.

As a result, the Board remanded the claim in February 2011 for another VA examination.  However, as noted above, neither the Veteran nor his representative has provided good cause for cancelling the most recent appointment.  Thus, another VA examination will not be scheduled, and the claim will be adjudicated based on the evidence of record.  See 38 C.F.R. § 3.655.    

It is indeed unfortunate that the Veteran did not appear for the scheduled VA examination.  The Board acknowledges that the Veteran is competent to testify as to the symptoms of hearing loss and is asserting that he has hearing loss related to service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, as a layperson, the Veteran is not competent to render a medical diagnosis of current disability.  Audiological testing has not shown that the Veteran has a hearing loss disability as defined by regulation.  See 38 C.F.R. § 3.385.  In the absence of proof of a present disability, there can be no valid claim for service connection; an appellant's belief that he is entitled to some sort of benefit simply because he had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Thus, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  As the preponderance of the evidence weighs against the claims, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

II.  Right Knee Disability

The Veteran asserts that his right knee disability is related to service.  In support of his claim, the Veteran submitted duplicate statements (that were received in December 2005) signed by different service members stating that they had seen the Veteran complain of right knee pain in service, and that body armor and long hours spent walking and kneeling aggravated his right knee disability.

While in service, the Veteran indicated in November 2005 report of medical assessment that he had a right knee sprain for which he did not seek medical care.  However, in an April 2006 post deployment health assessment, the Veteran marked the appropriate lines to indicate he had deployment-related disorders/concerns for other disorders and provided no indications of right knee disability on the line designated for other disabilities.  Instead, the Veteran reported neck pain.  In various reports of medical histories in May 2006 and October 2006, while the Veteran made the appropriate circles to confirm past/current histories of other disorders, he denied past/current history of knee trouble.  There were no indications of knee disability.  On a May 2006 report of medical examination, the Veteran's lower extremities were clinically evaluated as normal and medical personnel did not suggest any right knee disability.  

The Veteran complained of right knee pain in May 2006 when he was seen it the VA.  He reported twisting it while stationed in Iraq.  A May 2006 x-ray report revealed that the bones were normally articulated and the joint spaces were well-maintained.  It was observed that there were no fractures, spurs, joint effusions, lytic or blastic lesions.  The impression was "No abnormalities seen."  

On an October 2006 annual medical certificate, the Veteran reported pain in the lower back and neck, but not his right knee disability.  

On a January 2008 annual medical certificate, the Veteran did not mention right knee disability.    

Nevertheless, a VA examination was scheduled per the Board's February 2011 remand, since the Veteran is competent to testify as to symptoms of right knee disability, but the Veteran failed to appear.  Neither the Veteran nor his representative has provided good cause.  It is unfortunate that the Veteran did not appear for the scheduled VA examination.

The Veteran is competent to testify as to the pain in his right knee, but he is not competent to diagnose and provide a nexus opinion.  See Barr, 21 Vet. App. 303.
 
Overall, there has been no medical diagnosis of current right knee disability.  The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

After thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination in this case.  38 U.S.C.A. § 5107(b).  The weight of the evidence is against the Veteran's claim. 

Conclusion

In closing, the Board stresses that the determinations in this decision are made based on the evidence currently of record.  The Veteran's failure to cooperate with the examinations scheduled by VA in an attempt to assist him leaves a current evidentiary record which does not show medical diagnoses of the claimed disabilities.  Should the Veteran wish to seek VA benefits in the future based on these claimed disabilities, his claims may be reopened upon receipt of new and material evidence.  38 U.S.C.A. § 5108. 


ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


